DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.

Response to Amendment
Amendment filed 4/19/2022 has been entered and fully considered. Claims 1-3, 5-9 and 11-20 are pending. Claims 4 and 10 are cancelled. Claim 11 is withdrawn. Claims 1, 11, 12 and 17 are amended. No new matter is added. 

Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited art does not explicitly teach or suggest a blade of a cleaving tool between the first layer and the second layer, the blade being formed of a flexible material, and during insertion of the blade, the blade flexes and conforms to a shape of a curvature of the first and second layer. 
These limitations were not previously entered for consideration and will be addressed in this Official Correspondence. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7 and 12-20, are rejected under 35 U.S.C. 103 as being unpatentable over Janssen (United States Patent # 10,723,043) in view of DE19720845A1 (Bahnemann), WO2015041165A1 (Itoh et al.), US 2007/0151088 (Suzuki et al.) and Virgadamo (US 5,013,392).  Regarding claims 1, Janssen shows a method of debonding a first layer from a second layer, wherein the first layer, 7, is bonded to the second layer, 8, the method comprising: inserting a blade, 4, of a cleaving tool between the first and second layers (column 3, lines 39-45); exerting a controlled force on the cleaving tool to move the cleaving tool so as to debond the first and second layers in a region (column 4, lines 14-19).  
Janssen fails to show the first layer bonded to the second layer by an adhesive and the force exerted is controlled to match a debonding force calculated for the region.  

Bahnemann also shows a method of debonding a first layer from a second layer, wherein the first layer is bonded to the second layer by an adhesive located between the first and second layers (Google Patents Translation: Page 2, fifth full paragraph), the method comprising: inserting a blade of a cleaving tool between the first and second layers (Page 2, tenth full paragraph); exerting a controlled force on the cleaving tool to move the cleaving tool so as to debond the first and second layers in a region (Page 2, third and fourth full paragraphs).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to use the method of Janssen with a product comprising adhesive between the first and second layers because Bahnemann and Janssen each use a cleaving tool inserted between a plastic layer and a base layer and moving the cleaving tool to separate the plastic layer from the base layer.  One of ordinary skill in the art would have a high expectation of success because Bahnemann shows a method similar to that of Janssen is effective when there is adhesive between the plastic and base layers.
Itoh et al. also shows a method of debonding a first layer from a second layer, wherein the first layer is bonded to the second layer by an adhesive located between the first and second layers (EPO Machine Translation: Page 8, first full paragraph), the method comprising: inserting a blade of a cleaving tool between the first and second layers (Paragraph bridging Pages 9 and 10); exerting a controlled force on the cleaving tool to move the cleaving tool so as to debond the first and second layers in a region, wherein the force exerted is controlled to match a debonding force calculated for the region (Page 4, second and third full paragraphs; Page 5, third full paragraph; Page 9, third full paragraph). Moreover, when the controlled force is  different than the calculated force, the movement of the cleaving tool is stopped (Page 4, from second full paragraph to page 5, fifth full paragraph).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to control the force exerted on the cleaving tool of the references as combined to match a debonding force calculated for the region because Janssen teaches that the force exerted on the cleaving tool can be controlled based on information gathered by testing the material and Itoh et al. teaches that the control should match the force on the cleaving tool with a calculated debonding force.
Janssen does not explicitly disclose that upon movement of the cleaving tool stopping due to the controlled force being less than a force required to move the cleaving tool, maintaining the calculated controlled force while continuing to apply heat to the portion of the adhesive, such that the cleaving tool resumes movement upon the adhesive reaching the pre-determined temperature and the controlled force being at least equal to the force required to move the cleaving tool. Suzuki et al. discloses delamination by pressing wedges 51 and 52, against the adhesive prior to the adhesive reaching its softening temperature. As the adhesive reaches its softening temperature, the wedges then press into the adhesive and delaminate the parts ((Paragraphs [0041] and [0042]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to maintain pressure of the stopped cleaving tool of modified Janssen against the adhesive, as taught by Suzuki et al., so that as the temperature of the adhesive increase and reaches its softening point, the cleaving tool can then resume movement into the adhesive. 
	The pressure, such as that exhibited by springs, 55, represents the claimed maintaining the calculated controlled force since this is the force necessary to press the cleaving device into the adhesive. Moreover, the softening temperature of the adhesive represents the predetermined temperature and provides the debonding force for the applied calculated force, also because this is the temperature required to press the cleaving device into the adhesive. 
Janssen does not explicitly disclose that the blade is formed of a flexible material and during insertion the blade flexes and conforms to a shape of a curvature of the first layer and the second layer. Virgadamo discloses that the blade is flexible and even curvilinear to match the contours of the parts being separated (Column 3, lines 11-26). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to make the blade of Janssen flexible such that it is capable of flexing and conforming to the curvilinear profile of the first and second layers, as taught by Virgadamo. 

Regarding claim 2, Itoh et al. shows the controlling and exerting the force exerted is performed by a control system including one or more processing units, (Page 9, third full paragraph, element 5).  
Regarding claim 3, Itoh et al. further shows the cleaving tool is mounted on a robot, and wherein the robot performs the controlling and exerting of the force on the cleaving tool.  
Regarding claim 5, it is conventional to vary input power to a heating component in order to maintain a pre-determined temperature.
Regarding claim 6, Itoh et al. shows the calculated debonding force is a function of position along the first and second layers, and wherein the controlling the force on the cleaving tool comprises adjusting the exerted force as the cleaving tool moves (Page 9, third full paragraph).  
Regarding claim 7, Janssen shows the second layer is a carbon fiber reinforced polymer layer and Bahnemann teaches the first layer to be metallic and the second layer to be a polymer.  It would have been obvious to one of ordinary skill in the art at the time of filing the application to use the method of the references as combined on a laminate of a metallic layer and a carbon fiber reinforced layer because these materials are each shown to be effectively debonded using a cleaving tool.
Regarding claims 12, 13, and 18, Itoh et al. shows a cleaving tool arranged to debond a first layer from a second layer, wherein the first layer is bonded to the second layer by an adhesive located between the first and second layers, the cleaving tool comprising: a blade, 3, arranged to be inserted between the first and second layers, SG, GF (Paragraph bridging Pages 9 and 10); and control circuitry, 5, 6, arranged to exert a force so as to move the blade so as to de-bond the first and second layers in a region, wherein the force exerted is controlled to match a de-bonding force calculated for the region (Figs. 1, 2, 5; Page 4, second and third full paragraphs; Page 5, third full paragraph; Page 9, third full paragraph).  Janssen in view of Bahnemann shows a similar cleaving tool with a movable blade.  Bahnemann further teaches the addition of a nozzle supplying hot air to the laminate to loosen the adhesive layer (Page 2, ninth full paragraph).  It would have been obvious to one of ordinary skill in the art at the time of filing the application that the cleaving tool of the references as combined would include the elements shown by Itoh et al. with the addition of a heating component as taught by Bahnemann.  It is noted that method of use limitations are only given patentable weight in an apparatus claim to the extent that the apparatus must be capable of performing those methods.  The apparatus of the references as combined is capable of performing the method steps shown in claims 13 and 18.  
Janssen does not explicitly disclose that upon movement of the cleaving tool stopping due to the controlled force being less than a force required to move the cleaving tool, maintaining the calculated controlled force while continuing to apply heat to the portion of the adhesive, such that the cleaving tool resumes movement upon the adhesive reaching the pre-determined temperature and the controlled force being at least equal to the force required to move the cleaving tool. Suzuki et al. discloses delamination by pressing wedges 51 and 52, against the adhesive prior to the adhesive reaching its softening temperature. As the adhesive reaches its softening temperature, the wedges then press into the adhesive and delaminate the parts ((Paragraphs [0041] and [0042]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to maintain pressure of the stopped cleaving tool of modified Janssen against the adhesive, as taught by Suzuki et al., so that as the temperature of the adhesive increase and reaches its softening point, the cleaving tool can then resume movement into the adhesive. 
	The pressure, such as that exhibited by springs, 55, represents the claimed maintaining the calculated controlled force since this is the force necessary to press the cleaving device into the adhesive. Moreover, the softening temperature of the adhesive represents the predetermined temperature and provides the debonding force for the applied calculated force, also because this is the temperature required to press the cleaving device into the adhesive. 
Janssen does not explicitly disclose that the blade is formed of a flexible material and during insertion the blade flexes and conforms to a shape of a curvature of the first layer and the second layer. Virgadamo discloses that the blade is flexible and even curvilinear to match the contours of the parts being separated (Column 3, lines 11-26). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to make the blade of Janssen flexible such that it is capable of flexing and conforming to the curvilinear profile of the first and second layers, as taught by Virgadamo. 


Regarding claim 14, Itoh et al. further shows the cleaving tool has a wedge-shaped member having a narrower forward region and a wider rear region, and wherein the blade is located on the narrower forward region of the wedge-shaped member (Fig. 2).  It is noted that any optional claim limitations do not further limit a claim.   
Regarding claim 15, Itoh et al. further shows the cleaving tool is arranged to be mounted on, and moved by, a robot.  
Regarding claim 16, limitations directed to materials worked upon are only given patentable weight in an apparatus claim to the extent that the apparatus must be capable of working on those materials.  The cleaving tool of Itoh et al. can work on materials wherein the blade has a thickness less than that of the adhesive.  It is noted that any optional claim limitations do not further limit a claim.   
Regarding claim 17, Itoh et al. shows a debonding assembly arranged to debond a first layer from a second layer, wherein the first layer is bonded to the second layer by an adhesive located between the first and second layers, the debonding assembly comprising: a cleaving tool comprising a blade, 3, arranged to be inserted between the first and second layers; a robot arranged to move the cleaving tool so as to de-bond the first and second layers, SG, GF, in a region (Paragraph bridging Pages 9 and 10); and a control system, 5, 6, arranged to control the robot to exert a controlled force on the cleaving tool to move the cleaving tool, wherein the force exerted is controlled to match a de-bonding force calculated for the region (Figs. 1, 2, 5; Page 4, second and third full paragraphs; Page 5, third full paragraph; Page 9, third full paragraph).  
Janssen does not explicitly disclose that upon movement of the cleaving tool stopping due to the controlled force being less than a force required to move the cleaving tool, maintaining the calculated controlled force while continuing to apply heat to the portion of the adhesive, such that the cleaving tool resumes movement upon the adhesive reaching the pre-determined temperature and the controlled force being at least equal to the force required to move the cleaving tool. Suzuki et al. discloses delamination by pressing wedges 51 and 52, against the adhesive prior to the adhesive reaching its softening temperature. As the adhesive reaches its softening temperature, the wedges then press into the adhesive and delaminate the parts ((Paragraphs [0041] and [0042]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to maintain pressure of the stopped cleaving tool of modified Janssen against the adhesive, as taught by Suzuki et al., so that as the temperature of the adhesive increase and reaches its softening point, the cleaving tool can then resume movement into the adhesive. 
	The pressure, such as that exhibited by springs, 55, represents the claimed maintaining the calculated controlled force since this is the force necessary to press the cleaving device into the adhesive. Moreover, the softening temperature of the adhesive represents the predetermined temperature and provides the debonding force for the applied calculated force, also because this is the temperature required to press the cleaving device into the adhesive. 
Janssen does not explicitly disclose that the blade is formed of a flexible material and during insertion the blade flexes and conforms to a shape of a curvature of the first layer and the second layer. Virgadamo discloses that the blade is flexible and even curvilinear to match the contours of the parts being separated (Column 3, lines 11-26). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to make the blade of Janssen flexible such that it is capable of flexing and conforming to the curvilinear profile of the first and second layers, as taught by Virgadamo. 


Regarding claim 18, Bahnemann teaches the adhesive can be weakened when heated (Page 2, third, fourth and fifth full paragraphs).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to apply heat to the method of the references as combined to lessen the adhesive force between the first and second layers.  Furthermore, one of ordinary skill in the art would readily determine that the adhesive should be brought to a set temperature, based upon the particular adhesive used, because the correct temperature must be met before the adhesive can be weakened.  Additionally, one of ordinary skill in the art would use this set temperature to calculate the debonding force because those are the conditions under which the cleaving tool will be used.
Regarding claim 19, it is conventional to configure a power supply to provide varying input power to a heating component in order to maintain a pre-determined desired temperature.
Regarding claim 20, method of use limitations are only given patentable weight in an apparatus claim to the extent that the apparatus must be capable of performing those methods.  The apparatus of the references as combined is capable of performing the method steps shown in claim 20.  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen (United States Patent # 10,723,043) in view of DE19720845A1 (Bahnemann), WO2015041165A1 (Itoh et al.) , US 2007/0151088 (Suzuki et al.)  and Virgadamo (US 5,013,392) as applied to claim 1 above, and further in view of Woodruff et al. (United States Patent Application Publication # 2018/0340421).
The references as combined fail to show the particularly claimed article being debonded.  Woodruff et al. also shows a method of separating a first metal layer from a second composite layer (paragraph 0045) comprising heating the layers and moving a cleaving tool between the layers to separate them (Abstract).  Woodruff et al. teaches this method is applicable for any device having one or more components to be debonded including apparatuses with rotors or propellers, windmills, and wind turbines (paragraph 0044).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to use the method of the references as combined for debonding a first layer of a wing comprising leading-edge metalwork of a fan blade and a second layer comprising a composite portion of the fan blade because Woodruff et al. shows a similar method for debonding these articles.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen (United States Patent # 10,723,043) in view of DE19720845A1 (Bahnemann), WO2015041165A1 (Itoh et al.) , US 2007/0151088 (Suzuki et al.)  and Virgadamo (US 5,013,392) as applied to claim 1 above, and further in view of Wardell et al. (United States Patent #7,314,076).

As shown in paragraph 12 above, Itoh et al. shows the instantly claimed invention except for the exerting the force on the cleaving tool to move the cleaving tool comprises pulling the cleaving tool by a handle of the cleaving tool.  Wardell et al. shows a method for separating a first layer from a second layer by inserting a blade, 84, of a cleaving tool, 10, between the first and second layers, 52, 52’, and exerting a force on the cleaving tool to move the cleaving tool so as to debond the first and second layers in a region (Figs. 3, 5).  Wardell et al. further shows exerting the force on the cleaving tool to move the cleaving tool comprises pulling the cleaving tool by a handle, 88, of the cleaving tool (Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to incorporate a handle into the invention of Itoh et al. to apply a pulling force on the cleaving tool because pushing and pulling a cleaving tool are the only two alternatives and each has been shown to be effective.  Furthermore, one of ordinary skill in the art would have expected a high probability of success.





 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745